DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an access portal provided in a core casing, and a Z-shaped rail, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 80.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: in para. 8 “part-wat” should be – part-way --.  
Appropriate correction is required.
Claim Objections
Claims 1, 8 and 17 are objected to because of the following informalities:  
claim 1: in lines 7-8 “one or more support formation” should be -- one or more support formations --;  in line 11 “part-wat along the length” should be – part-way along a length --;
claim 8: in line 3 “the accessory gearbox” should be – the accessory gearbox assembly --; 
claim 17: in lines 4-5 “the accessory gearbox assembly housing” should be – an accessory gearbox assembly housing --; in line 10 “the exterior of the gearbox assembly housing structure” should be – an exterior of the accessory gearbox assembly housing --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “support formation for supporting at least a portion of a conduit” in claim 1 and “support formation…for supporting one or more conduits” in claim 17; and “a common mounting structure for supporting a plurality of conduits” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Support formation is interpreted as two opposing portions secured together to engage the conduit, or else a loop member closed around the conduit (para. 79), clamp or clamp block, or P-clip, or clip, or spring clip, or a cable tie, or an R-clip or a hose clip (para. 80), or one boss (para. 83) or a plurality of bosses (para. 85), or a rail system (para. 86), or the AGB casing (para. 105).
Common mounting structure is interpreted as a rail system (para. 86) which may comprise a bracket or a rail (para. 87).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in line 3 “at least one conduit” which is unclear as to whether or not this is the same as the conduit in claim 1.
Claim 3 recites in lines 2-3 “a plurality of conduits and at least one conduit” which is unclear as to whether or not the conduit of claim 1 is included in the plurality of conduits, whether or not the plurality of conduits are all like the conduit of claim 1 or some or all may be different, and also whether or not the at least one conduit is the same as the conduit of claim 1. 
substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, one of ordinary skill in the art is not able to determine whether or not the accessory gearbox assembly’s longitudinal axis is “substantially parallel” to the principal rotational axis of the gas turbine engine, rendering claim 4 indefinite.
Claim 8 recites in line 2 “the support formation” which is unclear whether or not this is the same as the one or more support formations of claim 1; and claim 8 recites in line 2 “the one or more conduit” which is unclear whether or not this is the same as the conduit of claim 1 and also a clear recitation should also say conduits instead of conduit if a plural number is meant. 
Claim 9 is also indefinite since it depends from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (20080181770).
Regarding independent claim 1, with reference to Figs. 1 and 4-5, Russell discloses a gas turbine engine (10 Fig. 1) comprising: 
an accessory gearbox assembly (26 Fig. 1) comprising at least one accessory drive system (28 Fig. 1) and mounted adjacent a core (in Fig. 1, 26 is mounted adjacent  intermediate pressure compressor 13 of the core which also includes high pressure compressor 14, combustor 15 and high, intermediate and low pressure turbines 16-18, and core exhaust nozzle 19) of the gas turbine engine, such that the accessory gearbox assembly (26) extends in an axial direction (interpreted as in direction of engine axis 11 in Fig. 1) between an upstream region (region just aft of fan 12 in Fig. 1) of the core and a downstream region (region just forward of 14 in Fig. 1) of the core; the accessory gearbox assembly (26) comprising one or more support formation (drains assembly 50 in Figs. 4 and 5 which is interpreted as a rail system, which is shown attached to 26 in Fig. 4) for supporting at least a portion (part of pipe 32 extending into 50 as seen in Fig. 5) of a conduit (32, 58, 64), the conduit extending between a first location (location of engine component from which 32 originates such as a bearing; para. 24) provided on the engine, and a second location (66 outlet of the drain mast 54), such that the accessory gearbox assembly (26) acts as a support or bridge for the conduit  part-way along a length of the conduit between the first location and the second location (as seen in Fig. 5, 50 as attached to the gearbox 26 supports conduit 32, 58, 64 at the 

Regarding claim 2, Russell further discloses the first location and the second location are spaced from the accessory gearbox assembly such that at least one conduit does not operatively communicate with the accessory drive system or an interior of the accessory gearbox assembly in use (as shown in Figs. 4 and 5, the conduit 32, 58, 64 extends into the drains assembly 50 and not into the gearbox itself).

    PNG
    media_image1.png
    652
    877
    media_image1.png
    Greyscale

Regarding claim 4, Russell further discloses the gas turbine engine has a principal rotational axis (axis 11 in Fig. 1) and the accessory gearbox assembly has a longitudinal axis (shown in annotated Fig. 1), the accessory gearbox assembly being 



    PNG
    media_image2.png
    402
    613
    media_image2.png
    Greyscale

Regarding claim 8, Russell further discloses the support formation comprises a retainer (mounting bracket 52 in Figs. 4, 5) for the one or more conduits (multiple pipes 32 are shown extending into the holes in bracket 52 in Fig. 4) on a housing (labeled in annotated Fig. 4) of the accessory gearbox.

Regarding claim 9, Russell further discloses the support formation comprises a common retaining/mounting structure (connection block 56 shown in Fig. 5 which is interpreted as a rail system; para. 27) for supporting a plurality of conduits (56 supports a plurality of conduits 32, 58, 64 in Figs. 4, 5 and per para. 27-28); and the retainer is secured to the common mounting structure (52 is shown secured to 56 in Figs. 4 and 5).

claim 10, Russell further discloses the support formation comprises a rail or rack (mounting bracket 52 is interpreted as a rail and connection block 56 is interpreted as a rack in Figs. 4 and 5).

 Regarding claim 11, Russell further discloses the rail is U-shaped or Z-shaped (bracket 52 has a U-shaped cross section as shown in Fig. 5).

Regarding claim 12, Russell further discloses the rack comprises a plurality of rows (connection block 56 has a row of holes for the plurality of pipes as seen in Fig. 4; para. 28).

Regarding claim 13, Russell further discloses where the retainer comprises a clamp or clip (collar 62 is interpreted as a clamp as it further secures the pipe 32 in place by being bolted to bracket 52; Fig. 5, para. 28).

Regarding claim 14, Russell further discloses the conduit comprises one or more of: a fuel line; a water line; an electrical wire; a hydraulic line; a pneumatic line; a drain; an air line; a waste line; an oil line; a lubricant line; or a fibre optic (one of ordinary skill in the art would interpret a pipe transporting fluid from components such as a bearing in the engine per para. 24 to be an oil line or a lubricant line).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Beier (20150176447).
Regarding claim 3, Russell further discloses the accessory gearbox assembly supports a plurality of conduits (Fig. 4 shows a plurality of pipes 32; para. 27) but does not explicitly disclose at least one conduit is operatively connected to the accessory gearbox assembly and terminates thereon.
Beier teaches a jet engine (1 in Fig. 1a) with an accessory gearbox (13 in Fig. 1a and Fig. 2). Beier teaches a line section 22 (interpreted as a conduit) carrying an air-oil volume flow from bearing chambers 20 and 21 (Fig. 2; para. 57) is operatively connected to the interior 23 of the casing 24 of the accessory gearbox 13 (para. 57) and line 22 terminates at introducing facility 48 at the gearbox casing 24 (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Russell to have at least one conduit is operatively connected to the accessory gearbox assembly and terminates thereon as taught by Beier to improve separation of oil from the air-oil volume flow so that oil content of the air-oil flow discharged from the jet engine to the environment is kept as low as possible (para. 35-36).

Claims 5-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Suciu et al. 20120117981.
Regarding claims 5 and 6, Russell discloses all that is claimed in claim 1 but does not disclose the accessory gearbox assembly spans a combustor region of the 
Suciu teaches a gas turbine engine (Fig. 2) with an accessory gearbox system (60 in Fig. 2; para. 23). Suciu teaches the accessory gearbox assembly 60 spans from low pressure compressor 16 to high pressure turbine 28 which includes spanning combustor 30 in Fig. 2 of the core engine (para. 21) in an axial direction of the engine (along axis L parallel to engine axis A; para. 23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Russell to have the accessory gearbox assembly span a combustor region of the core engine in an axial direction of the engine and span a compressor casing of the gas turbine engine and a turbine casing of the gas turbine engine as taught by Suciu to take advantage of the significant axial area within the core nacelle to support accessory components (Suciu para. 23) and reduce component complexity and weight (Suciu para. 39).


    PNG
    media_image3.png
    655
    879
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    402
    613
    media_image4.png
    Greyscale

independent claim 17, with reference to Figs. 1 and 4-5, Russell discloses an accessory gearbox assembly (26 Fig. 1) for a gas turbine engine (10 Fig. 1) comprising: 
a drive shaft (28 Fig. 1) arranged to be driven by a shaft (27 Fig. 1) of the gas turbine engine in use (para. 24); 
a plurality of internal gears (labeled in annotated Fig. 1) within an internal cavity (labeled in annotated Fig. 1) of an accessory gearbox assembly housing (labeled in annotated Fig. 4), 
wherein the accessory gearbox assembly further comprises one or more support formation (drains assembly 50 in Figs. 4 and 5 which is interpreted as a rail system, which is shown attached to 26 in Fig. 4) externally of said internal cavity for supporting one or more conduits (32, 58, 64 in Figs. 4, 5; para. 27-28) on the exterior of the gearbox assembly housing structure (labeled in annotated Fig. 4 which shows the support formation 50 attached to 26; Fig. 5 shows the conduit 32, 58, 64 goes through the support formation and then turns down through drains mast 54 which is shown as external to the exterior of the housing of 26 in Fig. 4).
Russell does not explicitly disclose a plurality of mounts for mounting the accessory gearbox assembly in an axial orientation on the gas turbine engine.
Suciu teaches a gas turbine engine (Fig. 2) with an accessory gearbox system (60 in Fig. 2; para. 23). Suciu teaches a plurality of mounts (support points 70A and 70B, links 72A, 72B in Fig. 4; para. 25) for mounting the accessory gearbox assembly in an axial orientation on the gas turbine engine (along axis L parallel to engine axis A; para. 23).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Stretton (20060101804).
Regarding claim 7, Russell discloses all that is claimed in claim 1 discussed above but does not disclose the accessory gearbox assembly is located adjacent an access portal provided in a core casing.
Stretton teaches a gas turbine engine (Fig. 3) with an accessory gearbox (28 Fig. 3). Stretton teaches a movable panel 66 (Fig. 6, para. 56) on the core casing 39 which is interpreted as an access portal in the core casing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Russell to have the accessory gearbox assembly located adjacent an access portal provided in a core casing as taught by Stretton to be able to access the accessories during maintenance (Stretton para. 55-56).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Sheridan (20150308351).
Regarding claim 15, Russell further discloses an engine core (in Fig. 1 the engine core includes compressors 13, 14, combustor 15 and high, intermediate and low pressure turbines 16-18, and core exhaust nozzle 19) comprising a turbine (17 in Fig. 1), a compressor (13 in Fig. 1), and a core shaft (labeled in annotated Fig. 1) connecting the turbine to the compressor; a fan (12 in Fig. 1) located upstream of the engine core (as shown in Fig. 1 the fan is upstream of the core), the fan comprising a plurality of fan blades (labeled in annotated Fig. 1). 
Russell does not explicitly disclose a propulsion gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Sheridan teaches a gas turbine engine (Fig. 1) with a geared architecture 48  which is interpreted as a propulsion gearbox since the fan 42 is driven through the geared architecture by the inner shaft 40 which is connected to the low speed spool 30 which connects the first compressor section 44 to a first turbine section 46 (para. 36). Sheridan teaches the geared architecture drives the fan at a lower speed than the low speed spool 30 (para. 36).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the gas turbine engine of Russell include a propulsion gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft as taught by Sheridan to increase the overall propulsive efficiency of the engine (Sheridan para. 3).

Regarding claim 16, with reference to Fig. 1, Russell further discloses the turbine is a first turbine (17), the compressor is a first compressor (13), and the core shaft is a first core shaft (labeled in annotated Fig. 1); the engine core further comprises a second turbine (16), a second compressor (14), and a second core shaft (27) connecting the second turbine to the second compressor. Russell in view of Sheridan further teaches the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (para.36 of Sheridan refers to the first spool as the low speed spool and the second spool as the high speed spool meaning the second spool rotates at a higher speed than the first spool).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peace 20190107056 teaches a gas turbine engine with electrical harnesses and an accessory gearbox supporting fuel and hydraulic lines (see Fig. 1-2; para. 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741